Case 7:17-cv-06808-CS Document 31 Filed 10/05/20 Page 1of3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

pete ene eee eee eee eee baae eee caren ere eeeeneee x
HEATHER ABISSI,

Plaintiff,
VS,
MICHAEL R. VARBLE & ASSOCIATES, P.C.,
MICHAEL R. VARBLE,

Defendants.
ce nene neem ne necceencenenenceeeeee ete eee Havana pence xX

WHEREAS, the Plaintiff, Heather Abissi ("I
against the Defendants, Michael R. Varble & /
(*Defendants” or “Varble"), pursuant to the Employe
(ERISA), 29 U.S.C. § [140 et_seg., and New Yor
termination of employment after she reported alleged
Law, and for slander and breach of contract; and

WHEREAS, Defendants have denied the clain

WHEREAS, after mediation, the parties have
to resolve this matter without further contested litigati

NOW THEREFORE, the terms of this Consen

t. The parties agree that this Court has jurisdi;

of this litigation pursuant to ERISA, 29 U.S.C. §$§ |
(4), and 29 U.S.C. § 1132. The parties further agrec

issues raised in the pleadings filed herein, and is final

assigns, heirs, executors, administrators and successors.

17 CV 6808 (CS)

CONSENT JUDGMENT

Jaintiff’ or “Abissi®), brought this action
ssociates, P.C. and Michael R. Varble
« Retirement Income Security Act of 1974
. Labor Law §§ 193, 215 for retaliatory

violations of ERISA and New York Labor

$ asserted against them: and

igreed to enter into this Consent Judgment
an;

Judgment are as follows:

‘tion over them and over the subject matter
01, and 28 U.S.C. §§ 1331, 1343 3) and
that this Consent Judgment resolves all

iid binding on the parties and their agents.

 

 
Case 7:17-cv-06808-CS Document 31 Filed 10/05/20 Page 2 of 3

2.

This Consent Judgment is intended t
Defendants in this action, The parties will exchang
have been asserted in this action,

3. Varble agrees that he shall not direc

harass, disparage, or defame Abissi in any mannef

telephone, computer device, or any other electronic

not, in any manner, allow, encourage or direct any of
threaten, disturb, harass, disparage, or defame Ab
telephone, computer device, or any other electronic m

4. Forms of prohibited “contact” in para

following: in-person; stalking; cyber-stalking: phon¢

messaging; social media sources (fo include Pace
through a third party.

5. This Court shall retain jurisdiction to e
impose sanctions for any violations of its provish
equitable relief which it deems justified, including bu
attorneys’ fees and costs incurred in seeking the Court

6. Plaintiff and Defendants shall bear thei
action. The Plaintiff is represented by counsel and V3

this State, although he is no longer licensed to practice

opportunity to consult counsel regarding this Judgmen

i)

 

> resolve all claims between Plaintiff and

« releases of all claims that were or could

ly or indirectly contact, threaten, disturb,
including but not limited to through a

3

neans. Varble further agrees that he shall

her person to directly or indirectly contact,

issi in any manner, including through a

Pans.

graph 3 include but are not limited to the

calls: mail or other writing; email: text

book, Twitter, etc.); any communication

nforce the terms of this Judgment, and may
ns, as well as money damages or other
t not Jimited to an award of the reasonable
*s enforcement.

‘own costs and attorneys’ fees in this

ible was formerly a practicing attorney in

law. All parties have had a full

 
Case 7:17-cv-06808-CS Document 31 Filed 10/05/20 Page 3 of 3

SO ORDERED dee he of 0 C hrbet

UNITED STATBS DISTRICT JUDGE

On behalf of ey aidtite

hg’ Watkins
WATKINS LAW

5 Paradies Lane

New Paltz, NY 12561
(845) 419-2250

~

= |

jj

sor

CA,
hac

-, 2020,

-

n behalf of Deferida { “Michael R. Varble

 

idhael R Varley 8 = 7
PRESS] :

ek

 

 
